UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. LIVESTRONG® Income Portfolio LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio LIVESTRONG® 2055 Portfolio Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Commentary 20 Portfolio Characteristics 24 Shareholder Fee Examples 26 Schedule of Investments 33 Statement of Assets and Liabilities 38 Statement of Operations 42 Statement of Changes in Net Assets 46 Notes to Financial Statements 51 Financial Highlights 77 Report of Independent Registered Public Accounting Firm Management Approval of Management Agreements Additional Information American Century Investment Services, Inc., has entered into an agreement with LIVESTRONG for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended July 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance, as well as the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Reporting Period Perspective: “Risk Rally” Ended, Economic Growth Lost Momentum Benefiting from optimism, risk appetites, expanding corporate earnings, and other investment conditions that may prove difficult to sustain, global stock and high-yield corporate bond markets produced above-average returns for the 12 months ended July 31, 2011. Meanwhile, high-quality bonds lagged. Conditions shifted significantly during the last three months of the fiscal year—not enough to fully change the “risk was rewarded” theme of the period, but certainly enough to suggest greater caution ahead. Broad stock market indices generally gained 15–30% during the period as monetary and fiscal intervention in 2010 stimulated growth and fueled investor optimism about economic and financial market conditions in 2011 and 2012. Most notably, the U.S. Federal Reserve launched its second round of quantitative easing (QE2), involving the purchase of U.S. government securities. This was designed to increase the money supply and encourage investors to purchase potentially higher-risk/higher-return assets, such as stocks. Anticipation of QE2 and its potential impact, along with robust corporate earnings growth, helped trigger a “risk rally” that extended from August 2010 through April 2011. But the rally ran out of steam in May and June of 2011 as QE2 ended, the European debt crisis returned to prominence, and other debt and global economic challenges emerged. Concerns about fiscal austerity measures in debt-ridden countries revived recession fears and deflated global equity market returns. We appreciate your continued trust in us during these uncertain times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, With an existing vacancy and several directors approaching retirement age over the next few years, your American Century Investments Kansas City-based mutual fund board of directors recently addressed board succession planning. The board developed a succession plan and conducted an extensive search that yielded two new members who joined the board in 2011. As part of the planning process, the board referred to the criteria for potential new directors set forth in its director nomination policy adopted in 2009. A nomination process generated more than 20 candidates whose credentials were reviewed by the board’s Governance Committee. Six candidates were selected by the committee for telephone interviews. Three were then chosen for in person interviews. The committee recommended, and the full board approved, the addition of Jan Lewis, currently the President and Chief Executive Officer of Catholic Charities of Northeast Kansas, to fill the vacant board seat and the addition as an advisory director of Stephen E. Yates, who recently retired as Executive Vice President, Technology and Operations at Keycorp of Cleveland, Ohio. Mr. Yates will serve in an advisory capacity for 12-18 months before becoming an active director. Both of these additions bring operating management experience and unique perspectives to our various tasks. We look forward to the contributions of our new directors to our efforts as shareholder representatives and thank the Governance Committee for their thorough search process. If you have comments, suggestions or questions send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Performance Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG Income Portfolio Investor Class ARTOX 11.87% 4.98% 5.21% 8/31/04 Russell 3000 Index — 20.94% 2.89% 5.11% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.57% 5.35% — Institutional Class ATTIX 12.20% 5.21% 5.43% 8/31/04 A Class(1) No sales charge* With sales charge* ARTAX 11.60% 5.15% 4.72% 3.49% 4.95% 4.05% 8/31/04 C Class ATTCX 10.87% — 8.70% 3/1/10 R Class ARSRX 11.33% 4.46% 4.68% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 4 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2015 Portfolio Investor Class ARFIX 12.72% 5.01% 5.86% 8/31/04 Russell 3000 Index — 20.94% 2.89% 5.11% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.57% 5.35% — Institutional Class ARNIX 12.92% 5.23% 6.08% 8/31/04 A Class(1) No sales charge* With sales charge* ARFAX 12.44% 5.94% 4.77% 3.53% 5.61% 4.71% 8/31/04 C Class AFNCX 11.62% — 9.30% 3/1/10 R Class ARFRX 12.18% 4.49% 5.34% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 5 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2020 Portfolio Investor Class ARBVX 13.66% 2.81% 5/30/08 Russell 3000 Index — 20.94% 0.26% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.61% — Institutional Class ARBSX 13.88% 3.01% 5/30/08 A Class(1) No sales charge* With sales charge* ARBMX 13.51% 6.94% 2.57% 0.67% 5/30/08 C Class ARNCX 12.68% 9.97% 3/1/10 R Class ARBRX 13.13% 2.30% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 6 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2025 Portfolio Investor Class ARWIX 14.60% 4.88% 6.24% 8/31/04 Russell 3000 Index — 20.94% 2.89% 5.11% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.57% 5.35% — Institutional Class ARWFX 14.82% 5.07% 6.45% 8/31/04 A Class(1) No sales charge* With sales charge* ARWAX 14.23% 7.64% 4.60% 3.37% 5.97% 5.07% 8/31/04 C Class ARWCX 13.50% — 10.52% 3/1/10 R Class ARWRX 13.97% 4.34% 5.71% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 7 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2030 Portfolio Investor Class ARCVX 15.41% 1.88% 5/30/08 Russell 3000 Index — 20.94% 0.26% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.61% — Institutional Class ARCSX 15.62% 2.08% 5/30/08 A Class(1) No sales charge* With sales charge* ARCMX 15.15% 8.58% 1.61% -0.27% 5/30/08 C Class ARWOX 14.18% 10.87% 3/1/10 R Class ARCRX 14.88% 1.37% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 8 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2035 Portfolio Investor Class ARYIX 16.44% 4.54% 6.42% 8/31/04 Russell 3000 Index — 20.94% 2.89% 5.11% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.57% 5.35% — Institutional Class ARLIX 16.75% 4.74% 6.64% 8/31/04 A Class(1) No sales charge* With sales charge* ARYAX 16.17% 9.54% 4.28% 3.05% 6.15% 5.25% 8/31/04 C Class ARLCX 15.25% — 11.48% 3/1/10 R Class ARYRX 15.80% 4.00% 5.89% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 9 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2040 Portfolio Investor Class ARDVX 17.57% 1.55% 5/30/08 Russell 3000 Index — 20.94% 0.26% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.61% — Institutional Class ARDSX 17.78% 1.75% 5/30/08 A Class(1) No sales charge* With sales charge* ARDMX 17.29% 10.56% 1.31% -0.56% 5/30/08 C Class ARNOX 16.46% 12.09% 3/1/10 R Class ARDRX 17.03% 1.04% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 10 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date LIVESTRONG 2045 Portfolio Investor Class AROIX 17.98% 4.35% 6.48% 8/31/04 Russell 3000 Index — 20.94% 2.89% 5.11% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.57% 5.35% — Institutional Class AOOIX 18.10% 4.54% 6.68% 8/31/04 A Class(1) No sales charge* With sales charge* AROAX 17.63% 10.85% 4.08% 2.85% 6.20% 5.30% 8/31/04 C Class AROCX 16.68% — 12.32% 3/1/10 R Class ARORX 17.35% 3.82% 5.95% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 11 Total Returns as of July 31, 2011 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date LIVESTRONG 2050 Portfolio Investor Class ARFVX 18.35% 0.64% 5/30/08 Russell 3000 Index — 20.94% 0.26% — Barclays Capital U.S. Aggregate Bond Index — 4.44% 6.61% — Institutional Class ARFSX 18.69% 0.87% 5/30/08 A Class(1) No sales charge* With sales charge* ARFMX 18.08% 11.35% 0.40% -1.45% 5/30/08 C Class ARFDX 17.23% 12.54% 3/1/10 R Class ARFWX 17.80% 0.17% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 12 Total Returns as of July 31, 2011 Ticker Symbol Since Inception(1) Inception Date LIVESTRONG 2055 Portfolio Investor Class AREVX -0.80% 3/31/11 Russell 3000 Index — -2.32% — Barclays Capital U.S. Aggregate Bond Index — 3.91% — Institutional Class ARENX -0.80% 3/31/11 A Class No sales charge* With sales charge* AREMX -0.90% -6.60% 3/31/11 C Class No sales charge* With sales charge* AREFX -1.20% -2.19% 3/31/11 R Class AREOX -1.00% 3/31/11 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of July 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 13 Growth of $10,000 Over Life of LIVESTRONG Income Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2015 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 14 Growth of $10,000 Over Life of LIVESTRONG 2020 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2025 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 15 Growth of $10,000 Over Life of LIVESTRONG 2030 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2035 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 16 Growth of $10,000 Over Life of LIVESTRONG 2040 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Growth of $10,000 Over Life of LIVESTRONG 2045 Portfolio — Investor Class $10,000 investment made August 31, 2004 *From 8/31/04, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 17 Growth of $10,000 Over Life of LIVESTRONG 2050 Portfolio — Investor Class $10,000 investment made May 30, 2008 *From 5/30/08, the Investor Class’s inception date. Not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 18 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class LIVESTRONG Income Portfolio 0.76% 0.56% 1.01% 1.76% 1.26% LIVESTRONG 2015 Portfolio 0.79% 0.59% 1.04% 1.79% 1.29% LIVESTRONG 2020 Portfolio 0.82% 0.62% 1.07% 1.82% 1.32% LIVESTRONG 2025 Portfolio 0.84% 0.64% 1.09% 1.84% 1.34% LIVESTRONG 2030 Portfolio 0.87% 0.67% 1.12% 1.87% 1.37% LIVESTRONG 2035 Portfolio 0.90% 0.70% 1.15% 1.90% 1.40% LIVESTRONG 2040 Portfolio 0.93% 0.73% 1.18% 1.93% 1.43% LIVESTRONG 2045 Portfolio 0.95% 0.75% 1.20% 1.95% 1.45% LIVESTRONG 2050 Portfolio 0.97% 0.77% 1.22% 1.97% 1.47% LIVESTRONG 2055 Portfolio 0.95% 0.75% 1.20% 1.95% 1.45% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 19 Portfolio Commentary Portfolio Managers: Enrique Chang, Scott Wittman, Rich Weiss, Irina Torelli, and Scott Wilson In February 2011, Scott Wilson was named a portfolio manager for the LIVESTRONG Portfolios. Mr. Wilson, who has been with American Century Investments since 1992, was previously a quantitative analyst supporting the LIVESTRONG Portfolios management team. Performance Summary Each of the nine LIVESTRONG Portfolios advanced for the fiscal year ended July 31, 2011, with returns ranging from 11.87%* for the LIVESTRONG Income Portfolio to 18.35% for the LIVESTRONG 2050 Portfolio (see pages 4–18 for more detailed performance information). The gains for the 12-month period reflected positive performance across all asset classes represented in the Portfolios. We also introduced the LIVESTRONG 2055 Portfolio on March 31, 2011, and it returned –0.80% from inception through July 31, 2011. Because of the Portfolios’ strategic exposure to a variety of asset classes, a review of the financial markets helps explain much of their performance. Stock Market Review The U.S. stock market enjoyed robust returns for the 12 months ended July 31, 2011, with the broad equity indices returning more than 20%. The main catalyst for the sharp rally in stocks was growing investor confidence in a U.S. economic recovery, though that confidence faltered somewhat late in the period. After a bumpy start, the equity market began a steady rise in September 2010 as improving economic data reassured investors that the economy would avoid a “double-dip” recession (a return to recession after a brief period of recovery). Most notably, employment growth turned positive after 2½ years of persistent job losses. In addition, a renewal of the Federal Reserve’s quantitative easing program and an extension of expiring federal tax breaks further boosted the market’s confidence that a promising economic recovery was underway. Stocks continued to advance in early 2011 despite unrest in the Middle East and North Africa, as well as a devastating earthquake and tsunami in Japan. By May, however, evidence of a slowdown in economic activity, renewed concerns about a European sovereign debt crisis, and government wrangling over the federal debt ceiling in the U.S. weighed on investor confidence. As a result, stocks experienced a pullback in the final three months of the period. Nonetheless, the broad equity indices posted strong gains overall for the 12-month period (see the table on page 21). Mid- and small-cap issues generated the best returns, outpacing large-cap shares, while growth stocks outperformed value across all market capitalizations, most dramatically among smaller companies. *All fund returns referenced in this commentary are for Investor Class shares. 20 Market Index Total Returns For the 12 months ended July 31, 2011 U.S. Stocks Russell 1000 Index (Large-Cap) % Russell Midcap Index % Russell 2000 Index (Small-Cap) % International Stocks MSCI EAFE (Europe, Australasia, Far East) Index % MSCI Emerging Markets Index % U.S. Fixed Income Barclays Capital U.S. Aggregate Bond Index % Barclays Capital U.S. Corporate High-Yield Bond Index % Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index % Barclays Capital U.S. Corporate Bond Index (investment-grade) % Barclays Capital U.S. MBS Index (mortgage-backed securities) % Barclays Capital U.S. Treasury Bond Index % International Bonds Barclays Capital Global Treasury Bond Index, ex-U.S. % International stocks also rallied for the 12-month period, though returns lagged the domestic equity market. Improving economic conditions in many regions of the world provided a boost to stock markets around the globe. International stocks remained on an upward trajectory despite the dramatic global events that transpired in early 2011, including a growing debt crisis in Europe that led to bailouts for Greece, Ireland, and Portugal. Stock markets along the Pacific Rim (excluding Japan) posted the best returns, led by Australia and New Zealand, whose economies benefited from growing demand for commodities. The best-performing markets in Europe included Germany, Norway, and Switzerland. The most notable laggards were Greece, which faced a crippling debt crisis, and Japan, whose economy was hurt by the earthquake and tsunami. Bond Market Review U.S. bonds gained ground for the 12-month period, though market leadership shifted. As the economic environment improved, corporate bonds generated the best results; in particular, corporate high-yield securities benefited from stronger corporate balance sheets, rising profitability, and strong investor demand for higher yielding investments. Treasury inflation-protected securities (TIPS) were also among the top performers as better economic growth and rising commodity prices led to concerns about higher inflation down the road. As the table illustrates, high-yield corporate bonds and TIPS produced double-digit gains for the reporting period. Treasury bonds lagged the rest of the U.S. bond market for much of the period as inflation concerns drove yields higher, especially among longer-term bonds. However, Treasury securities outperformed during the last three months of the period amid weaker economic conditions—which erased inflation fears—and a flight to quality resulting from the escalating European debt crisis. 21 International bonds posted double-digit gains in U.S. dollar terms for the 12 months. Changing economic conditions and the worsening sovereign debt problems in Europe led to some meaningful volatility for international bond yields, but they were generally flat to slightly higher across most regions of the world. The biggest impact on international bond performance for U.S. investors was a broad decline in the U.S. dollar; excluding currency fluctuations, the broad international bond indices advanced by less than 1% for the 12-month period. In local currencies, the U.K. was one of the best-performing bond markets, while the more fiscally troubled European countries declined. Fund Information Each LIVESTRONG Portfolio is a “fund of funds” that invests in other American Century Investments mutual funds to achieve its investment objective and target asset allocation. (See pages 24–25 for the specific underlying fund allocations for each LIVESTRONG Portfolio.) A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The LIVESTRONG Income Portfolio is generally intended for investors near, at, or in retirement. There is no guarantee that an investment in any of the funds will provide adequate income at or through an investor’s retirement. Each target-date LIVESTRONG portfolio seeks the highest total return consistent with its asset mix. Over time, the asset mix and weightings are adjusted to be more conservative. In general, as the target year approaches, each portfolio’s allocation becomes more conservative by decreasing the allocation to stock funds and increasing the allocation to bond and money market funds. By the time each portfolio reaches its target year, its target asset mix will become fixed and match that of the LIVESTRONG Income Portfolio. Portfolio Performance Within the LIVESTRONG Portfolios, every equity fund delivered double-digit gains for the 12-month period, with many achieving returns of more than 20%. Top-performing funds included the NT Vista Fund, a mid-cap growth fund, and the Real Estate Fund, which invests in real estate investment trusts. The laggards were the value-oriented components—the NT Large Company Value Fund and the NT Mid Cap Value Fund—reflecting the general underperformance of value issues during the reporting period. NT Large Company Value and NT Mid Cap Value were the only two equity funds in the LIVESTRONG Portfolios to return less than 20% for the 12 months. The leading performers among the LIVESTRONG Portfolios’ fixed-income components were the High-Yield Fund and the Inflation-Adjusted Bond Fund, both of which posted returns of more than 10% for the 12-month period. The International Bond Fund also generated strong results during the period. The NT Diversified Bond Fund, the largest fixed-income component in each LIVESTRONG Portfolio, produced a modest gain that was in line with the broad bond market indices. Sector allocation added value, particularly an overweight position in corporate bonds and an underweight in Treasury securities, but this was offset by the negative impact of a steeper yield curve. 22 Outlook In the current environment, we believe that stocks appear undervalued compared with bonds and cash-equivalent investments. Earnings and dividend yields (two key components of equity valuation calculations) significantly exceed Treasury bond yields across the maturity spectrum. Even adjusting for risk, the stock market remains attractively valued given current price levels. However, stocks are less attractive from an economic and technical perspective. The current economic landscape is a major concern and undermines the short-term allure of stocks, as do investor sentiment and market momentum. Furthermore, a decline in corporate earnings would make stocks less attractive from a valuation standpoint. These market dynamics, and the constantly changing investment environment, reinforce our belief that broad-based diversification among asset classes and within asset classes is essential to long-term investing success. 23 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of July 31, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity NT Equity Growth Fund % NT Growth Fund % NT Large Company Value Fund % NT Mid Cap Value Fund % NT Small Company Fund % NT VistaSM Fund % Real Estate Fund % NT Emerging Markets Fund — % NT International Growth Fund % Total Equity % Fixed Income High-Yield Fund % Inflation-Adjusted Bond Fund % NT Diversified Bond Fund % International Bond Fund % Total Fixed Income % Premium Money Market Fund % Other Assets and Liabilities — Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 24 Underlying Fund Allocations(1) as a % of net assets as of July 31, 2011 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Equity NT Equity Growth Fund % NT Growth Fund % NT Large Company Value Fund % NT Mid Cap Value Fund % NT Small Company Fund % NT VistaSM Fund % Real Estate Fund % NT Emerging Markets Fund % NT International Growth Fund % Total Equity % Fixed Income High-Yield Fund % Inflation-Adjusted Bond Fund % NT Diversified Bond Fund % Total Fixed Income % Premium Money Market Fund % % — — — Other Assets and Liabilities — Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 25 Shareholder Fee Examples Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from February 1, 2011 to July 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 26 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG Income Portfolio Actual Investor Class 0.21% $3.83 0.76% Institutional Class 0.01% $2.82 0.56% A Class 0.46% $5.09 1.01% C Class 1.21% $8.85 1.76% R Class 0.71% $6.34 1.26% Hypothetical Investor Class 0.21% $3.81 0.76% Institutional Class 0.01% $2.81 0.56% A Class 0.46% $5.06 1.01% C Class 1.21% $8.80 1.76% R Class 0.71% $6.31 1.26% LIVESTRONG 2015 Portfolio Actual Investor Class 0.21% $3.93 0.78% Institutional Class 0.01% $2.92 0.58% A Class 0.46% $5.19 1.03% C Class 1.21% $8.95 1.78% R Class 0.71% $6.44 1.28% Hypothetical Investor Class 0.21% $3.91 0.78% Institutional Class 0.01% $2.91 0.58% A Class 0.46% $5.16 1.03% C Class 1.21% $8.90 1.78% R Class 0.71% $6.41 1.28% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 27 Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2020 Portfolio Actual Investor Class 0.21% $4.08 0.81% Institutional Class 0.01% $3.08 0.61% A Class 0.46% $5.34 1.06% C Class 1.21% $9.11 1.81% R Class 0.71% $6.60 1.31% Hypothetical Investor Class 0.21% $4.06 0.81% Institutional Class 0.01% $3.06 0.61% A Class 0.46% $5.31 1.06% C Class 1.21% $9.05 1.81% R Class 0.71% $6.56 1.31% LIVESTRONG 2025 Portfolio Actual Investor Class 0.21% $4.18 0.83% Institutional Class 0.01% $3.17 0.63% A Class 0.46% $5.44 1.08% C Class 1.21% $9.20 1.83% R Class 0.71% $6.69 1.33% Hypothetical Investor Class 0.21% $4.16 0.83% Institutional Class 0.01% $3.16 0.63% A Class 0.46% $5.41 1.08% C Class 1.21% $9.15 1.83% R Class 0.71% $6.66 1.33% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 28 Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2030 Portfolio Actual Investor Class 0.21% $4.33 0.86% Institutional Class 0.01% $3.32 0.66% A Class 0.46% $5.58 1.11% C Class 1.21% $9.34 1.86% R Class 0.71% $6.84 1.36% Hypothetical Investor Class 0.21% $4.31 0.86% Institutional Class 0.01% $3.31 0.66% A Class 0.46% $5.56 1.11% C Class 1.21% $9.30 1.86% R Class 0.71% $6.80 1.36% LIVESTRONG 2035 Portfolio Actual Investor Class 0.21% $4.48 0.89% Institutional Class 0.01% $3.47 0.69% A Class 0.46% $5.73 1.14% C Class 1.21% $9.48 1.89% R Class 0.71% $6.98 1.39% Hypothetical Investor Class 0.21% $4.46 0.89% Institutional Class 0.01% $3.46 0.69% A Class 0.46% $5.71 1.14% C Class 1.21% $9.44 1.89% R Class 0.71% $6.95 1.39% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 29 Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2040 Portfolio Actual Investor Class 0.21% $4.62 0.92% Institutional Class 0.01% $3.62 0.72% A Class 0.46% $5.88 1.17% C Class 1.21% $9.63 1.92% R Class 0.71% $7.13 1.42% Hypothetical Investor Class 0.21% $4.61 0.92% Institutional Class 0.01% $3.61 0.72% A Class 0.46% $5.86 1.17% C Class 1.21% $9.59 1.92% R Class 0.71% $7.10 1.42% LIVESTRONG 2045 Portfolio Actual Investor Class $1,027.80 $1.06 0.21% $4.73 0.94% Institutional Class $1,028.60 $0.05 0.01% $3.72 0.74% A Class $1,026.10 $2.31 0.46% $5.98 1.19% C Class $1,022.00 $6.07 1.21% $9.73 1.94% R Class $1,024.50 $3.56 0.71% $7.23 1.44% Hypothetical Investor Class $1,023.75 $1.05 0.21% $4.71 0.94% Institutional Class $1,024.74 $0.05 0.01% $3.71 0.74% A Class $1,022.51 $2.31 0.46% $5.96 1.19% C Class $1,018.79 $6.06 1.21% $9.69 1.94% R Class $1,021.27 $3.56 0.71% $7.20 1.44% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 30 Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2050 Portfolio Actual Investor Class $1,027.00 $1.06 0.21% $4.77 0.95% Institutional Class $1,028.00 $0.05 0.01% $3.77 0.75% A Class $1,026.00 $2.31 0.46% $6.03 1.20% C Class $1,022.80 $6.07 1.21% $9.78 1.95% R Class $1,024.90 $3.56 0.71% $7.28 1.45% Hypothetical Investor Class $1,023.75 $1.05 0.21% $4.76 0.95% Institutional Class $1,024.74 $0.05 0.01% $3.76 0.75% A Class $1,022.51 $2.31 0.46% $6.01 1.20% C Class $1,018.79 $6.06 1.21% $9.74 1.95% R Class $1,021.27 $3.56 0.71% $7.25 1.45% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 31 Beginning Account Value 2/1/11 Ending Account Value 7/31/11 Expenses Paid During Period(1) 2/1/11 – 7/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 2/1/11 – 7/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2055 Portfolio Actual Investor Class $992.00(3) 0.20% 0.94% Institutional Class $992.00(3) 0.00%(5) 0.74% A Class $991.00(3) 0.45% 1.19% C Class $988.00(3) 1.20% 1.94% R Class $990.00(3) 0.70% 1.44% Hypothetical Investor Class 0.20% 0.94% Institutional Class 0.00%(5) 0.74% A Class 0.45% 1.19% C Class 1.20% 1.94% R Class 0.70% 1.44% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Ending account value based on actual return from March 31, 2011 (fund inception) through July 31, 2011. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 122, the number of days in the period from March 31, 2011 (fund inception) through July 31, 2011, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Other expenses, which include the fees and expenses of the fund’s independent directors and its legal counsel, as well as interest, did not exceed 0.005%. Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 32 Schedule of Investments JULY 31, 2011 Shares Value LIVESTRONG Income Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 39.2% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 38.7% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 10.1% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.1% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 4.9% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $253,659,212) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-Income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2015 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 41.0% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.7% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.3% Premium Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS — 6.5% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class INTERNATIONAL FIXED INCOME FUNDS — 6.5% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $641,550,913) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 33 Shares Value LIVESTRONG 2020 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 44.3% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 36.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 8.4% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.8% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.4% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $378,100,524) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2025 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 47.9% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 33.3% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 10.4% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.1% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.3% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $876,593,179) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 34 Shares Value LIVESTRONG 2030 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 52.1% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 29.7% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 12.3% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.1% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 0.8% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $318,643,600) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2035 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 56.8% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 26.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 13.9% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 3.3% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $583,488,679) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 35 Shares Value LIVESTRONG 2040 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 62.0% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 22.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.1% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 0.8% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $181,278,276) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2045 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 65.1% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 18.9% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.0% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $358,833,017) OTHER ASSETS AND LIABILITIES(3) ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 36 Shares Value LIVESTRONG 2050 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 67.7% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 16.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.1% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $78,969,281) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2055 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 68.7% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.0% NT Emerging Markets Fund Institutional Class(2) NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 15.3% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $815,182) OTHER ASSETS AND LIABILITIES(3) — TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 37 Statement of Assets and Liabilities JULY 31, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Assets Investment securities in affiliates, at value (cost of $253,659,212, $641,550,913 and $378,100,524, respectively) Cash Receivable for investments sold — — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG Income Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $11.23* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2015 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $11.87* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2020 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $10.36* C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $11.92, $12.59 and $10.99 (net asset value divided by 0.9425) for LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio and LIVESTRONG 2020 Portfolio, respectively. See Notes to Financial Statements. 38 JULY 31, 2011 LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Assets Investment securities in affiliates, at value (cost of $876,593,179, $318,643,600 and $583,488,679, respectively) Cash Receivable for investments sold — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2025 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $12.11* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2030 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $10.15* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2035 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $12.50* C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $12.85, $10.77 and $13.26 (net asset value divided by 0.9425) for LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio and LIVESTRONG 2035 Portfolio, respectively. See Notes to Financial Statements. 39 JULY 31, 2011 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Assets Investment securities in affiliates, at value (cost of $181,278,276, $358,833,017 and $78,969,281, respectively) Cash Receivable for investments sold — — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2040 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $10.10* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2045 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $12.56* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2050 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value $9.90 A Class, $0.01 Par Value $9.87* C Class, $0.01 Par Value $9.85 R Class, $0.01 Par Value $9.86 *Maximum offering price $10.72, $13.33 and $10.47 (net asset value divided by 0.9425) for LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio and LIVESTRONG 2050 Portfolio, respectively. See Notes to Financial Statements. 40 JULY 31, 2011 LIVESTRONG 2055 Portfolio Assets Investment securities in affiliates, at value (cost of $815,182) Cash 63 Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Accrued administrative fees 60 Distribution and service fees payable 10 Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2055 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $20,933 $9.91* C Class, $0.01 Par Value $4,942 500 R Class, $0.01 Par Value $6,046 611 *Maximum offering price $10.51 (net asset value divided by 0.9425) for LIVESTRONG 2055 Portfolio. See Notes to Financial Statements. 41 Statement of Operations YEAR ENDED JULY 31, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 42 YEAR ENDED JULY 31, 2011 LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 43 YEAR ENDED JULY 31, 2011 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 44 YEAR ENDED JULY 31, 2011 (EXCEPT AS NOTED) LIVESTRONG 2055 Portfolio(1) Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class 7 C Class 4 R Class 4 Distribution and service fees: A Class 9 C Class 15 R Class 9 Directors’ fees and expenses 4 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds ) Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations ) March 31, 2011 (fund inception) through July 31, 2011. See Notes to Financial Statements. 45 Statement of Changes in Net Assets YEARS ENDED JULY 31, 2, 2010 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) ) ) — R Class ) Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 46 YEARS ENDED JULY 31, 2, 2010 LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 47 YEARS ENDED JULY 31, 2, 2010 LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 48 YEARS ENDED JULY 31, 2, 2010 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class (8 ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 49 YEARS ENDED JULY 31, 2, 2010 (EXCEPT AS NOTED) LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) — Institutional Class ) ) — A Class ) ) — C Class ) — — R Class ) ) — From net realized gains: Investor Class ) ) — Institutional Class ) ) — A Class ) ) — C Class ) — — R Class ) ) — Decrease in net assets from distributions ) ) — Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Undistributed net investment income March 31, 2011 (fund inception) through July 31, 2011. See Notes to Financial Statements. 50 Notes to Financial Statements JULY 31, 2011 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio, LIVESTRONG 2050 Portfolio and LIVESTRONG 2055 Portfolio (collectively, the funds) are ten funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The underlying funds are not permitted to invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The investment objective of LIVESTRONG Income Portfolio is to seek current income. Capital appreciation is a secondary objective. The investment objectives of the nine target-year LIVESTRONG Portfolios are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. For each fund with a target-year, the target asset mix will be adjusted over time to become more conservative. In general, as the target-year approaches, the allocation to stocks will decrease and the allocation to bonds and money market instruments will increase. When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio. The funds are authorized to issue the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is not charged an administrative fee. Sale of the funds’ C Class (except LIVESTRONG 2055 Portfolio) commenced on March 1, 2010. All classes of the LIVESTRONG 2055 Portfolio commenced sale on March 31, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 51 Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2035 Portfolio, and LIVESTRONG 2045 Portfolio are no longer subject to examination by tax authorities for years prior to 2008. For LIVESTRONG 2020 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2050 Portfolio and LIVESTRONG 2055 Portfolio all tax years remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for LIVESTRONG Income Portfolio. Distributions from net investment income, if any, are generally declared and paid annually for the nine target-date LIVESTRONG Portfolios. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 52 3. Fees and Transactions with Related Parties Administrative Fees — The corporation has entered into an agreement with American Century Investment Management, Inc. (ACIM), under which ACIM provides the funds with shareholder services in exchange for an administrative fee (the fee). The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee for the Investor Class, A Class, C Class and R Class is 0.20%. There is no administrative fee for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. These fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended July 31, 2011 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. The funds have a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMIS is a wholly owned subsidiary of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the funds by JPMIS terminated on July 31, 2011. 4. Investment Transactions Investment transactions for the year ended July 31, 2011 (except as noted) were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Purchases $80,345,187 $181,777,192 $149,897,666 $261,708,076 $131,611,487 Sales $26,000,770 $23,521,115 $15,574,265 $24,071,618 $11,019,936 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio(1) Purchases $188,597,369 $84,661,880 $131,305,827 $49,644,252 $873,068 Sales $14,794,782 $7,622,247 $7,186,706 $3,652,275 $56,542 March 31, 2011 (fund inception) through July 31, 2011. 53 5. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the funds were as follows: Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG Income Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 8 81 Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 54 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2015 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 55 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2020 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 56 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2025 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 57 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2030 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 58 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2035 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 59 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2040 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 39 — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 60 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2045 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 70 — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 61 Year ended July 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2050 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 15 — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 62 Period ended July 31, 2011(1) Shares Amount LIVESTRONG 2055 Portfolio Investor Class Sold Redeemed ) ) Institutional Class Sold Redeemed ) ) A Class Sold C Class Sold R Class Sold Net increase (decrease) March 31, 2011 (fund inception) through July 31, 2011. 63 6. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the year ended July 31, 2011 follows: July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG Income Portfolio NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) NT International Growth Fund Institutional Class Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 64 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2015 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) Premium Money Market Fund Investor Class — — NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class ) International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 65 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2020 Portfolio NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class High-Yield Fund Institutional Class 75 Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 66 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2025 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 67 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2030 Portfolio NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 68 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2035 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — — NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 69 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2040 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — — — 75 Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 70 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2045 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) — NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 71 July 31, 2010 July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2050 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) — Real Estate Fund Institutional Class High-Yield Fund Institutional Class (6 ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class(2) ) — NT International Growth Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 72 July 31, 2010(1) July 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(2) Share Balance Market Value LIVESTRONG 2055 Portfolio NT Equity Growth Fund Institutional Class — ) NT Growth Fund Institutional Class — ) — NT Large Company Value Fund Institutional Class — ) NT Mid Cap Value Fund Institutional Class — ) NT Small Company Fund Institutional Class — ) — NT Vista Fund Institutional Class(3) — ) — Real Estate Fund Institutional Class — ) — NT Emerging Markets Fund Institutional Class(3) — ) — NT International Growth Fund Institutional Class — ) — High-Yield Fund Institutional Class — ) Inflation-Adjusted Bond Fund Institutional Class — 3 NT Diversified Bond Fund Institutional Class — 5 ) March 31, 2011 (fund inception). Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 7. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of July 31, 2011, LIVESTRONG 2025 Portfolio owned 26% of the total outstanding shares of NT Diversified Bond Fund. As of July 31, 2011, the funds, in aggregate, owned 100% of the total outstanding shares of the underlying NT Diversified Bond Fund, NT Emerging Markets Fund, NT Equity Growth Fund, NT Growth Fund, NT International Growth Fund, NT Large Company Value Fund, NT Mid Cap Value Fund, NT Small Company Fund and NT Vista Fund. 73 8. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 9. Risk Factors Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. Some of the underlying funds concentrate their investments in stocks of small companies. Because of this, the funds may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 10. Federal Tax Information The tax character of distributions paid during the years ended July 31, 2011 and July 31, 2010(except as noted) were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Distributions Paid From Ordinary income Long-term capital gains — LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — 74 LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — — LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Distributions Paid From Ordinary income Long-term capital gains — — — LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Distributions Paid From Ordinary income — Long-term capital gains — March 31, 2011 (fund inception) through July 31, 2011. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of July 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — — — ) — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains — — — Accumulated capital losses ) ) — ) — 75 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio LIVESTRONG 2055 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — ) Net tax appreciation (depreciation) of investments ) Undistributed ordinary income Accumulated long-term gains — — — Accumulated capital losses ) — ) — — The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: LIVESTRONG Income Portfolio — LIVESTRONG 2015 Portfolio — LIVESTRONG 2025 Portfolio — LIVESTRONG 2035 Portfolio — LIVESTRONG 2045 Portfolio On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 76 Financial Highlights LIVESTRONG Income Portfolio — Investor Class For a Share Outstanding Throughout the Years Ended July 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) Distributions From Net Investment Income ) From Net Realized Gains — — ) ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets(3) % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 10
